Name: Commission Regulation (EU) NoÃ 68/2011 of 28Ã January 2011 on fixing the amount of aid in advance for private storage of pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  agricultural policy;  agricultural structures and production
 Date Published: nan

 29.1.2011 EN Official Journal of the European Union L 26/2 COMMISSION REGULATION (EU) No 68/2011 of 28 January 2011 on fixing the amount of aid in advance for private storage of pigmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) Article 37 of Regulation (EC) No 1234/2007 provides that when the average Community market price for pig carcasses as established by reference to the prices recorded in each Member State on the representative markets of the Community and weighted by means of coefficients reflecting the relative size of the pig herd in each Member State is, and is likely to remain, at less than 103 % of the reference price, the Commission may decide to grant aid for private storage. (2) Market prices have fallen below that level and, given seasonal and cyclical trends, this situation could persist. In view of this, it is therefore appropriate to grant aid for private storage. (3) Article 31 of Regulation (EC) No 1234/2007 provides that a private storage aid maybe granted for pigmeat and that aid shall be fixed by the Commission in advance or by means of tendering procedure. (4) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2) has established common rules for the implementation of the private storage aid scheme. (5) Pursuant to Article 6 of Regulation (EC) No 826/2008 an aid fixed in advance is to be granted in accordance with the detailed rules and conditions provides for in Chapter III of that Regulation. (6) In order to facilitate the management of the measure, the pigmeat products are classified in categories according to similarities with regard to the level of storage cost. (7) The closing date for the submission of applications should depend on market situation and should be decided in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. (8) In order to facilitate the administrative and control work relating to the conclusion of contracts, the minimum quantities of products each application must provide for should be fixed. (9) A security should be fixed in order to ensure the operators fulfil their contractual obligations and that the measure will have its desired effect on the market. (10) Exports of pigmeat products contribute to the restoring of the balance on the market. Therefore, provisions of Article 28(3) of Regulation (EC) No 826/2008 should apply when the storage period is shortened where products removed from storage are intended for export. Daily amounts to be applied for the reduction of the amount of the aid as referred to in that Article should be fixed. (11) For the purpose of application of the first subparagraph of Article 28(3) of Regulation (EC) No 826/2008 and for reason of consistency and clarity for operators, it is necessary to express in days the period of 2 months referred therein. (12) Article 35 of Regulation (EC) No 826/2008 provides for the information that the Member States have to notify to the Commission. It is appropriate to specify the rules on the notifications within the framework of the present Regulation. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation provides for private storage aid for pigmeat as referred to in Article 31(1)(f) of Regulation (EC) No 1234/2007. 2. The list of categories of products eligible for aid and the relevant amounts are set out in the Annex to this Regulation. Article 2 Applicable rules Regulation (EC) No 826/2008 shall apply save as otherwise provided for in this Regulation. Article 3 Submission of applications 1. From 01.02.2011 applications for private storage aid for the categories of pigmeat products eligible for aid under Article 1 of this Regulation may be lodged. 2. Applications shall relate to a storage period of 90, 120 or 150 days. 3. Each application shall refer to only one of the categories of products listed in the Annex to this Regulation, indicating the relevant CN code within that category. 4. The closing date for the submission of applications will be decided in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 5. Each application shall cover a minimum quantity of at least 10 tonnes for boned products and 15 tonnes for other products. Article 4 Securities The amount of the security to be lodged in accordance with Article 16(2)(i) of Regulation (EC) No 826/2008 shall equal to 20% of the amounts of the aid fixed in columns 3 to 5 of the Annex to this Regulation. Article 5 Removal from storage of product intended for export 1. For the purpose of application of the first sub-paragraph of Article 28(3) of Regulation (EC) No 826/2008 the expiry of a minimum storage period of 60 days shall be required. 2. For the purpose of application of the third subparagraph of Article 28(3) of Regulation (EC) No 826/2008, the daily amounts are set in column 6 of the Annex to this Regulation. Article 6 Communications Member States shall notify the Commission each Monday and Thursday by 12:00 (Brussels time) the quantities of products for which applications to conclude contracts have been submitted. Article 7 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p.1. (2) OJ L 223, 21.8.2008, p. 3. ANNEX Categories of products Products in respect of which aid is granted Amount of aid for a storage period of (EUR/tonne) Daily amounts (EUR/tonne/per day) 90 days 120 days 150 days 1 2 3 4 5 6 Category 1 ex 0203 11 10 Half-carcases without the forefoot, tail, kidney, thin skirt and spinal cord (1) 376 398 420 0,74 Category 2 ex 0203 12 11 Hams 416 435 455 0,65 ex 0203 12 19 Shoulders ex 0203 19 11 Fore-ends ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2) (3) Category 3 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) 459 479 499 0,67 Category 4 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 343 362 381 0,65 Category 5 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 369 389 408 0,66 Category 6 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) 373 395 416 0,73 (1) The aid may also be granted for half-carcases presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind but the adherent layer of fat may not exceed 25 mm in depth. (3) The quantity contracted may cover any combination of the products referred to. (4) Same presentation as for products falling within CN code 0210 19 20.